EXHIBIT 10.49
September 21, 2012


Via Electronic Mail (Schibi@epc-cc.com)


Esenjay Oil & Gas, Ltd.
500 N. Water Street, Suite 1100 South
Corpus Christi, Texas 78401
Attn:    Ms. Linda D. Schibi
             Vice President, Land
Email:   Schibi@epc-cc.com
 
Re:    
Amendatory Letter Agreement No. 1
Purchase and Sale Agreement, dated July 26, 2012
Condor Niobrara Prospect
Morgan and Weld Counties, Colorado



Ladies and Gentlemen:
 
Reference is hereby made to that certain Purchase and Sale Agreement (the
“Purchase Agreement”), dated July 26, 2012, by and among Esenjay Oil & Gas, Ltd.
(“Esenjay”), Winn Exploration Co., Inc. (“Winn”), Lacy Properties, Ltd.
(“Lacy”), Crain Energy, Ltd. (“Crain”), Ravco, Inc. (“Ravco”), Arentee
Investments (“Arentee”), and Schibi Oil & Gas, Ltd. (“Schibi”), as Sellers, and
Condor Energy Technology LLC (“CONDOR”), as Buyer. Esenjay, Winn, Lacy, Crain,
Ravco, Arentee, Schibi and CONDOR are sometimes referred to herein collectively,
as the “Parties” or individually, as a “Party.” This Amendatory Letter Agreement
No. 1 (this “Amendment”) sets forth the terms and conditions of the agreement
among the Parties with regard to the above-referenced matter. All capitalized
terms used but not otherwise defined herein shall have the meanings set forth in
the Purchase Agreement.
 
The Parties desire to set the time at which Closing is to occur at 10:00 a.m.
local time in Corpus Christi, Texas, on Monday, September 24, 2012, provided
that each Party executes and delivers to Esenjay or CONDOR, as appropriate, a
written certificate stating that all pre-Closing covenants and conditions
precedent to Closing have been satisfied by such Party (electronic mail
sufficient).
 
Due to Sellers Schibi, Ravco and Arentee being unable to make all of the
necessary representations set out in the Purchase Agreement, their collective
1.25000% interest is being delivered to CONDOR by Esenjay, and the Parties
desire to remove all references to Sellers Schibi, Ravco and Arentee from the
Purchase Agreement.
 
The Parties further desire to amend and restate Appendix 2A, Appendix 2B, and
Appendix 2C to reflect the final “Appendix 2A Leases,” “Appendix 2B Leases,” and
“Appendix 2C Leases,” respectively, and corresponding Approved Net Leasehold
Acres attributable to each.
 
 
 

--------------------------------------------------------------------------------

 
 
The Parties desire to revise the Recitals, Section 1.2, and Section 1.3, based
on the Approved Net Leasehold Acres.
 
The Parties further desire to amend the Purchase Agreement to revise Section 5.3
to provide that the “Sellers’ Retained Leases” referenced therein are to be
scheduled on Appendix 2D, and to add Appendix 2D to the Purchase Agreement.
 
The Parties further desire to amend the definition of “Proportionate Share”
included in Appendix 1 to the Purchase Agreement to correct an inadvertent
scrivener’s error in such definition. The Parties desire to amend this
definition to correct this error.
 
In consideration of the mutual premises and covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:
 
1. The Parties hereby agree that the Closing shall occur on Monday, September
24, 2012, provided that each Party executes and delivers to Esenjay or CONDOR,
as appropriate, a written certificate stating that all pre-Closing covenants and
conditions precedent to Closing have been satisfied by such Party (electronic
mail sufficient).
 
2. The Parties hereby agree to revise the Purchase Agreement to remove all
references to Sellers Schibi, Ravco and Arentee and acknowledge that Schibi,
Ravco and Arentee’s collective 1.25000% interest will be delivered to CONDOR by
Esenjay.
 
3. The Parties hereby agree to amend and restate each of Appendix 2A, Appendix
2B, and Appendix 2C as set forth on the new Appendix 2A, Appendix 2B, and
Appendix 2C attached hereto, and agree and acknowledge that the “Approved Net
Leasehold Acres” attributable to such appendices are as follows:
 
Appendix 2A
    1,818.45  
Appendix 2B
    1,123.31  
Appendix 2C
    640.00  
TOTAL
    3,581.76  

 
4. The Parties hereby amend Section 5.3 of the Purchase Agreement to provide
that the “Sellers’ Retained Leases” referenced therein are scheduled on Appendix
2D as attached hereto.
 
5. The Parties hereby amend the definition of “Proportionate Share” set forth in
Appendix 1 to the Purchase Agreement to read in its entirety as follows:
 
“Proportionate Share means the following shares attributable to each respective
Seller: Esenjay, Sixty Percent (60.00%); Winn, Twenty-Five Percent (25%); Crain,
Eleven and Twenty-Five Hundredths Percent (11.25%); and Lacy, Three and
Seventy-Five Hundredths Percent (3.75%).”


6. The Parties hereby revise the Recitals to reflect the revised Appendix 2A and
Appendix 2B acres as stated in Section 3 of this Amendment.  Specifically, the
Recitals are amended by replacing “1823.51” with “1818.45” for the Appendix 2A
acres, and by replacing “1031.00” with “1123.31” for the Appendix 2B acres.
 
7. The Parties hereby revise Section 1.2, the Purchase Price, to reflect
the revised Appendix 2A and Appendix 2B acres as stated in Section 3 of this
Amendment.  Specifically, Section 1.2 is amended by replacing “1,823.51” with
“1,818.45” for the Appendix 2A acres, and by replacing “1,031.00” with
“1,123.31” for the Appendix 2B acres.
 
 
2

--------------------------------------------------------------------------------

 
 
8. The Parties hereby revise Section 1.3, the Closing, to reflect the revised
Appendix 2A and Appendix 2B acres as stated in Section 3 of this
Amendment.  Specifically, Section 1.3 is amended by replacing “1,823.51” with
“1,818.45” for the Appendix 2A acres, and by replacing “1,031.00” with
“1,123.31” for the Appendix 2B acres at all locations within the Section.
 
9. The Parties hereby revise Section 1.3(a)(2), the Equity at Closing, to
reflect that the Stock Certificates will be delivered within ten (10) business
days post-closing.
 
10. As amended hereby, the Purchase Agreement, as amended by Amendment No. 1, is
in full force and effect, and valid and binding upon the Parties. In the event
of a conflict between this Amendment and the Purchase Agreement, as amended, the
terms and conditions of this Amendment shall control and govern the point in
conflict. Notwithstanding anything to the contrary, failure of this Amendment to
address a point in the Purchase Agreement, as amended, shall not be deemed to be
a conflict.
 
11. Each Party hereby agrees that such Party shall execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such instruments
and take such other action as may be reasonably necessary or advisable to carry
out such Party’s obligations under this Amendment. All of the exhibits referred
to in this Amendment are hereby incorporated by reference as if set forth in
their entirety herein. This Amendment shall be binding upon and inure to the
benefit of the Parties, and their respective successors and assigns. This
Amendment may not be altered, or amended, nor any rights hereunder waived,
except by an instrument in writing executed by the Party or Parties to be
charged with such amendment or waiver. This Amendment may be executed in
counterparts, and each counterpart shall be deemed to be an original, but all of
which shall be deemed to be one amendment. This Amendment may be executed by
telefax or electronic signatures, and telefax and electronic signatures shall be
valid and binding upon the Parties.
 
Please execute this letter in the space provided below indicating your agreement
with the above amendments to the Purchase Agreement and return the executed
letter to the undersigned by fax or email at your earliest convenience.
 
 
3

--------------------------------------------------------------------------------

 
 
Should you have any questions, please do not hesitate to contact me. Thank you
for your prompt attention to this matter.
 

 
Sincerely,
         
Condor Energy Technology LLC
           
By:
/s/ Clark R. Moore                                                      
      Clark R. Moore      
EVP and General Counsel
         

 

 
ACCEPTED AND AGREED
   
this 23rd day of September, 2012
         
Esenjay Oil & Gas, Ltd.
       
 
By:
Esenjay Petroleum Corporation,      
Its General Partner
            By:
/s/ Linda D. Schibi                                                          
     
Linda D. Schibi
     
Vice President Land
 

 
 
4

--------------------------------------------------------------------------------

 
 
Winn Exploration Co., Inc.
  RAvco, Inc.             By:
/s/ Michael W. Calley
  By:
/s/ Richard Voss                                                      
  Name:
Michael W. Calley
  Name: 
Richard Voss
  Title:
Vice President
  Title:
President
             
Lacy Properties, Ltd.
 
Crain Energy, Ltd.
              By:
Lacy Property Management, Inc.
  By: Crain Oil & Gas, LLC    
Its General Partner
   
Its General Partner
              By:
/s/ Darren T. Groce
  By:
/s/ Darren T. Groce
  Name:
Darren T. Groce
  Name:
Darren T. Groce
  Title:
Interim President
  Title: Interim President              
Schibi Oil & Gas, Ltd.
 
Arentee Investments
              By:
/s/ Linda D. Schibi
  By:
/s/ Ronald Johnson
  Name:
Linda D. Schibi
  Name:
Ronald Johnson                                
  Title:  President               By:
/s/ Tommy Champlin
        Title:
Tommy Champlin     
 


Exhibits:
Appendix 2A
Appendix 2B
Appendix 2C
Appendix 2D
 
 5

--------------------------------------------------------------------------------